The appeal here is from an order overruling demurrer to an amended bill of complaint. The order appealed from should be affirmed on authority of opinions and judgments in the cases of Douglass et al. vs. State Bank of Orlando, 77 Fla. 830, 82 So. 593; East Coast Lumber  Supply Co., vs. Maxwell, 77 Fla. 62, 80 So. 741; Cotton States Belting  Supply Co., vs. Fla. Rwy. Co., 69 Fla. 52, 67 So. 568; Grand Lodge K of P. vs. State Bank, 79 Fla. 471, 84 So. 528 and cases there cited. It is so ordered.
Affirmed.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.